DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the status of claims 1 and 20, the species restriction has been withdrawn.
Claim Objections
Claim 13 is objected to because of the following informalities:
On line 2 of claim 13, the phrase “material connected a first connection” should be replaced with “material connected at a first connection”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 13-19, claim 1 discloses the “first second, and third sections are integral on a single piece of material bent and twisted into a desired pre-determined shape”.  There does not appear to be support in the original specification for an apparatus with this claim 1 limitation in combination with the structures of claims 13-19.  For example, how can the sections be integral on a single piece of material but has the separate pieces of material of claim 13 at the same time?  Claim 1 does not appear to be generic with claims 13-19.     
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, as written, the apparatus has the claim 1 handle component and a second claim 12 handle component which is not supported.  The body of claim 12 should be replaced with “wherein the handle component is ergonomic”.
With regards to claims 13 and 14, it is unclear how the sections of the apparatus can be integral on a single piece of material bent and twisted (claim 1) and incorporate the two separate pieces of material at the same time.  If the sections make up a single piece of material, it is unclear how the separate pieces of material/welds come into play.
With regards to claim 15, as written, the apparatus has the claim 1 sections and the claim 15 hollow sections which is not supported.  Claim 15 should discloses wherein the first, second, and third sections are hollow.  It is noted that this proposal does not take into account the following 112 rejections of claim 15 and the 112 rejection to claim 15 above. 
With regards to claim 15, it is unclear how the sections of the apparatus can be integral on a single piece of material bent and twisted (claim 1) and incorporate a combination of sold and hollow components.  It is unclear how the sections can be twisted and hollow at the same time.
With regards to claim 15, it is unclear what structure defines the solid and hollow components.  Each section may be hollow or solid but there does not appear to be an additional hollow or solid component on the apparatus.  
With regards to claim 16, it is unclear how the sections of the apparatus can be integral on a single piece of material bent and twisted (claim 1) and incorporate a plurality of telescopic components.  It is unclear how the sections can be on a single piece of material, bent, and twisted and be telescopic at the same time.
With regards to claim 17, as written, the apparatus has the claim 1 first section and the claim 17 insertable and removable first section which is not supported.  Claim 17 should discloses wherein the first section is insertable and removable.  It is noted that this proposal does not take into account the following 112 rejections of claim 17 and the 112 rejection to claim 17 above.  Claim 18 has the same issue.
With regards to claim 17, it is unclear how the sections of the apparatus can be integral on a single piece of material bent and twisted (claim 1) and incorporate a removable first section.  It is unclear how the sections can be on a single piece of material, bent, and twisted and be removable at the same time.  Claim 18 has the same issue.
With regards to claim 18, the preambles of claims 1 and 18 disclose “cooking apparatus”.  Claim 1 positively recites the first section and claim 18 appears to remove and replace the claim 1 first section with another first section which is not proper in an apparatus claim.  The apparatus, as supported by the specification, only comprises one first section/component at a time.  Since a first section is already comprised by the apparatus in claim 1, this first section cannot be replaced since this would require un-comprising the apparatus of the claim 1 first section.  An item cannot be a cooking apparatus and a non-cooking apparatus at the same time.  Claims 1 and 18 disclose the apparatus as a cooking apparatus and then claim 18 attempts to remove that label.  Also, the functions of the components are intended uses.  This means that all of the components can be considered a medical component or an industrial component depending on how it is use.  For example, a ball-point pen is both a writing utensil and a tracheotomy tool.
With regards to claim 18, it is unclear what structure allows for a component to be considered a medical or industrial component in comparison to a cooking component?  What structure prevents a cooking component from performing a medical or industrial function?
With regards to claim 19, it is unclear what structure allows for the apparatus to have 2 first sections at the same time?  Claims 18 and 19 appear to be attempting to claim alternate parts that replace a positively claimed part. The only way an alternate first section can be positively claimed is in a kit or a system claim and not in the current apparatus form that claim 1 has.  A kit/system can comprise sections that are not comprised by the apparatus and replace sections that are comprised by the apparatus.   
Allowable Subject Matter
Claims 1-6, 8-11, 20, and 21 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims
It is to be noted that claims 13-19 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724